Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.         Claims 27 and 29 invoke 35 U.S.C. 112(f) (or herein pre-AIA  35 U.S.C. 112, sixth paragraph) based on the following guidance.
Claim limitations “a controller”, has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “controller” coupled with functional language “to control”, without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 27 and 29 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
a “controller” of claim 27 corresponds to controller 75 of fig. 6 (para 0055)
a “controller” of claim 29 corresponds to controller 37 of fig. 5 (para 0053)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Double Patenting
         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


3.	Claims 26-29 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. patent 10, 542,532 (hereinafter ‘532) in view of
CHEN (CN 101828340, hereinafter Chen). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
            Regarding claim 26, U.S. patent ‘532 discloses:
A method for a user equipment (UE) (claim 2; col. 12; lines 50-52), the method comprising:
 performing communication over a plurality of component carriers, the plurality of component carriers including a primary component carrier and at least one secondary component carrier; receiving a MAC control element, wherein the MAC control element comprises a bitmap (claim 2; col. 12; lines 53-59), each bit of at least part of the bitmap corresponding to a different respective configured secondary component carrier (claim 2; col. 12; lines 55-67); 
532 does not explicitly disclose that for each configured secondary component carrier for which the corresponding bit of the bitmap is set to “1”, performing monitoring on the associated secondary component carrier
In an analogous art, Chen disclose for each configured secondary component carrier for which the corresponding bit of the bitmap is set to “1”, performing monitoring on the associated secondary component carrier (para 0035-0036; 0038; bit is set as 1 indicates monitoring of the associated secondary carrier). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend 532’s method by adding Chen’s disclosure in order to indicate activation and deactivation of monitoring of carrier components to improve the resource allocation of a communication system.
Claims 27-29 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. patent 10, 542,532 (hereinafter ‘532) in view of CHEN (CN 101828340, hereinafter Chen). 
4.	Claims 26-29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. patent 9,888,464 (hereinafter ‘464) in view of
in view of CHEN (CN 101828340, hereinafter Chen).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
            Regarding claim 26, U.S. patent ‘464 discloses:
A method for a user equipment (UE) (claim 6; col. 12; lines 62-63), the method comprising:
 performing communication over a plurality of component carriers, the plurality of component carriers including a primary component carrier and at least one secondary component carrier (claim 6; col. 12; lines 63-67); receiving a MAC control element, wherein the MAC control element comprises a bitmap (claim 6; col. 13; lines 1-10), each bit of at least part of the bitmap corresponding to a different respective configured secondary component carrier (claim 6; col. 13; lines 10-25); 
‘464 does not explicitly disclose that for each configured secondary component carrier for which the corresponding bit of the bitmap is set to “1”, performing monitoring on the associated secondary component carrier
In an analogous art, Chen disclose for each configured secondary component carrier for which the corresponding bit of the bitmap is set to “1”, performing monitoring on the associated secondary component carrier (para 0035-0036; 0038; bit is set as 1 indicates monitoring of the associated secondary carrier). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend 464’s method by adding Chen’s disclosure in order to indicate activation and deactivation of monitoring of carrier components to improve the resource allocation of a communication system.
Claims 27-29 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. patent ‘464  in view of CHEN (CN 101828340, hereinafter Chen). 
5.	Claims 26-29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. patent 11,147,054 (hereinafter ‘054). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
            Regarding claim 26, U.S. patent ‘054 discloses:
A method for a user equipment (UE) (claim 1; col. 12; lines 16-17), the method comprising:
 performing communication over a plurality of component carriers, the plurality of component carriers including a primary component carrier and at least one secondary component carrier (claim 1; col. 12; lines 17-22); receiving a MAC control element, wherein the MAC control element comprises a bitmap (claim 1; col. 12; lines 23-25), each bit of at least part of the bitmap corresponding to a different respective configured secondary component carrier (claim 1; col. 12; lines 26-33); for each configured secondary component carrier for which the corresponding bit of the bitmap is set to “1”, performing monitoring on the associated secondary component carrier (claim 1; col. 12; lines 30-33).
Claims 27-29 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. patent ‘054.

 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of
the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.         Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gauvreau et al. (US 2010/0118720, hereinafter Gauveau) in view of CHEN (CN 101828340, hereinafter Chen).
Regarding claim 26, Gauvreau discloses a method for a user equipment (UE) (para 0003; WTRU to receive and transmit data on multiple component carriers), the method comprising: performing communication over a plurality of component carriers (para 0005; communication over multiple component carriers), the plurality of component carriers including a primary component carrier and at least one secondary component carrier (para 0016; 0021 and 0033; one primary component and additional component carriers); receiving a MAC control element (para 0028-0029; MAC CE), wherein the MAC control element comprises a bitmap, each bit of at least part of the bitmap corresponding to a different respective configured secondary component carrier para 0026 and 0029-0030; MAC CE contains a bitmap, activation or deactivation of an individual component carrier can be referred to by using this assigned bit combination).
Gauvreau does not expclitly disclose for each configured secondary component carrier for which the corresponding bit of the bitmap is set to “1”, performing monitoring on the associated secondary component carrier. 
In an analogous art, Chen disclose for each configured secondary component carrier for which the corresponding bit of the bitmap is set to “1”, performing monitoring on the associated secondary component carrier (para 0035-0036; 0038; bit is set as 1 indicates monitoring of the associated secondary carrier). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Gauvreau’s method by adding Chen’s disclosure in order to indicate activation and deactivation of monitoring of carrier components to improve the resource allocation of a communication system.
Regarding claim 27, Gauvreau discloses a user equipment comprising:
a controller (para 0068; a controller) and a transceiver (para 0069; a transceiver), wherein the controller is configured to: 
control the transceiver (para 0003; WTRU to receive and transmit data on multiple component carriers) to perform communication over a plurality of component carriers (para 0005; communication over multiple component carriers), the plurality of component carriers including a primary component carrier and at least one secondary component carrier (para 0016; 0021 and 0033; one primary component and additional component carriers); control the transceiver to receive a MAC control element (para 0028-0029; MAC CE), wherein the MAC control element comprises a bitmap, each bit of at least part of the bitmap corresponding to a different respective configured secondary component carrier para 0026 and 0029-0030; MAC CE contains a bitmap, activation or deactivation of an individual component carrier can be referred to by using this assigned bit combination).
Gauvreau does not expclitly disclose for each configured secondary component carrier for which the corresponding bit of the bitmap is set to “1”, performing monitoring on the associated secondary component carrier. 
In an analogous art, Chen disclose for each configured secondary component carrier for which the corresponding bit of the bitmap is set to “1”, performing monitoring on the associated secondary component carrier (para 0035-0036; 0038; bit is set as 1 indicates monitoring of the associated secondary carrier). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Gauvreau’s method by adding Chen’s disclosure in order to indicate activation and deactivation of monitoring of carrier components to improve the resource allocation of a communication system.
Regarding claim 28, Gauvreau discloses a method for a base station (UE) (para 0012; a base station), the method comprising: performing communication over a plurality of component carriers (para 0005; communication over multiple component carriers), the plurality of component carriers including a primary component carrier and at least one secondary component carrier (para 0016; 0021 and 0033; one primary component and additional component carriers); sending a MAC control element (para 0028-0029; MAC CE), wherein the MAC control element comprises a bitmap, each bit of at least part of the bitmap corresponding to a different respective configured secondary component carrier para 0026 and 0029-0030; MAC CE contains a bitmap, activation or deactivation of an individual component carrier can be referred to by using this assigned bit combination), wherein the MAC control element is configured with each bit of the bitmap (para 0029 -0030).
Gauvreau does not expclitly disclose wherein the MAC control element is configured with each bit of the bitmap, corresponding to a configured secondary component carrier that the UE is to monitor, respectively set to “1”. 
In an analogous art, Chen disclose wherein the MAC control element is configured with each bit of the bitmap, corresponding to a configured secondary component carrier that the UE is to monitor, respectively set to “1” ( para 0035-0036; 0038; bit is set as 1 indicates monitoring of the associated secondary carrier). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Gauvreau’s method by adding Chen’s disclosure in order to indicate activation and deactivation of monitoring of carrier components to improve the resource allocation of a communication system.

Regarding claim 29, Gauvreau discloses a base station (para 0012; a base station) comprising:
a controller (para 0068; a controller) and a transceiver (para 0069; a transceiver), wherein the controller is configured to: 
control the transceiver (para 0012; base station to receive and transmit data on multiple component carriers) to perform communication over a plurality of component carriers (para 0005; communication over multiple component carriers), the plurality of component carriers including a primary component carrier and at least one secondary component carrier (para 0016; 0021 and 0033; one primary component and additional component carriers); control the transceiver to send a MAC control element to a user equipment (para 0028-0029; MAC CE), wherein the MAC control element comprises a bitmap, each bit of at least part of the bitmap corresponding to a different respective configured secondary component carrier para 0026 and 0029-0030; MAC CE contains a bitmap, activation or deactivation of an individual component carrier can be referred to by using this assigned bit combination), wherein the MAC control element is configured with each bit of the bitmap (para 0029 -0030).
Gauvreau does not expclitly disclose wherein the MAC control element is configured with each bit of the bitmap, corresponding to a configured secondary component carrier that the UE is to monitor, respectively set to “1”. 
In an analogous art, Chen discloses wherein the MAC control element is configured with each bit of the bitmap, corresponding to a configured secondary component carrier that the UE is to monitor, respectively set to “1” (para 0035-0036; 0038; bit is set as 1 indicates monitoring of the associated secondary carrier). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Gauvreau’s method by adding Chen’s disclosure in order to indicate activation and deactivation of monitoring of carrier components to improve the resource allocation of a communication system.

Conclusion		                        
	7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/           Primary Examiner, Art Unit 2462